Lamar, J.
The defendant, White, and the deceased, Shipp, were drinking. For some reason unknown to the bystanders, they got into an altercation and used insulting words one towards the other. White called Shipp a liar, who in turn called White a s— of a b — . They grappled. There is a doubt as to which kicked or hit the other in the stomach; but Shipp broke loose, ran, and was pursued by defendant with an open knife in his hand. The bystanders did not seem to think that there was anything serious, and did not follow. In about ten minutes White returned, holding the open knife and stating with an oath that he had killed Shipp, who was found a short distance off in the woods, with five wounds— three on the shoulder and one in his stomach (which the doctor testified were not sufficient to produce death), and the fifth, a stab in the heart, which had proved fatal. The defendant later insisted that Shipp had mashed him against a tree and was choking him, and that he had cut to save his own life. The flight, pursuit, number of wounds, and the attendant circumstances were amply sufficient to justify the jury in finding the defendant guilty of murder. Under the act of 1899 (Acts 1899 p. 41), it was for them to say whether the interval between the assault and the homicide was sufficient cooling time to permit the voice of reason and humanity to be heard. Penal Code, § 65.

cJudgment affirmed.


All the Justices concur.